                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

MARK RAYSHUN DUDLEY,                                )
                                                    )
                Plaintiff,                          )
                                                    )
       v.                                           )       Case No. 20-cv-00619-SRB
                                                    )
JACKSON COUNTY, MISSOURI, et al.,                   )
                                                    )
                Defendants.                         )

                                                ORDER

       Before the Court is Defendant Jackson County, Missouri (“Jackson County”), Joseph

Piccinini (“Piccinini”), Ryan Arnold (“Arnold”), and Gerald Snyder’s (“Snyder”) (collectively,

the “moving Defendants”) Joint Motion to Dismiss. (Doc. #5.) For the reasons set forth below,

the motion is GRANTED IN PART and DENIED IN PART.

       I. BACKGROUND

       Because this matter comes before the Court on a motion to dismiss, the following

allegations in Plaintiff Mark Rayshun Dudley’s (“Dudley”) Petition for Damages (the

“Complaint”) (Doc. #1-2) are taken as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       Dudley is a resident of Jackson County, Missouri. From May 20, 2015 through June 1,

2015, Dudley was housed in the Jackson County Detention Center (“JCDC”) as a pre-trial

detainee. Defendant Jackson County owns and operates the JCDC. Defendant Piccinini “was at

all times relevant hereinafter, the Jackson County Department of Corrections Director[.]” (Doc.

#1-2, ¶ 6.) Arnold and Snyder were “at all times relevant” corrections officers at the JCDC.

(Doc. #1-2, ¶¶ 7-8.) Piccinini, Arnold, and Snyder are named as Defendants in their “individual

and official capacity.” (Doc. #1-2, pp. 1-2.)



            Case 4:20-cv-00619-SRB Document 16 Filed 09/23/20 Page 1 of 6
       On May 20, 2015, the water sprinkler in Dudley’s cell began to spew fire retardant

material. This caused the JCDC’s fire alarm system to activate. JCDC employees arrived at

Dudley’s cell, ordered him to lay face-down on the floor, and handcuffed him. Unidentified

employees of the JCDC then began punching and kicking Dudley. The JCDC employees then

removed Dudley from his cell, applied shackles to restrict his movement, and continued to beat

him. Dudley allegedly suffered serious injuries as a result of this incident. Dudley also alleges

that on May 20, 2015, he was placed in a restraint chair as a form of punishment.

       From May 20, 2015 through June 1, 2015, the facilities in which Dudley was housed

contained noticeable mold near the sink and toilets. Raw sewage also seeped into Dudley’s pod

through the walls. Detainees had to use towels to try and stop the spread of the sewage. Dudley

complained about these conditions by filing a complaint, but did not receive a response.

       From April 26, 2017 through May 5, 2017, Dudley was a post-trial detainee at JCDC.

From April 28, 2017, until May 4, 2017, Dudley was held on the third floor, in Pod G. The walls

on the third floor contained mold, and raw sewage seeped into the pod through the walls.

Dudley complained about these conditions by filing a complaint, but did not receive a response.

       On May 19, 2020, Dudley filed this lawsuit in the Circuit Court of Jackson County,

Missouri. Defendants subsequently removed the case to this Court based on federal question

jurisdiction. The Complaint asserts 23 separate counts, and most counts arise under 42 U.S.C.

§ 1983. Count VI asserts a state law claim for assault and battery against several individuals,

including Arnold and Snyder. Count VIII asserts a state law claim for intentional and/or

negligent infliction of emotional distress against several individuals, including Arnold and

Snyder.




                                                 2

          Case 4:20-cv-00619-SRB Document 16 Filed 09/23/20 Page 2 of 6
       The moving Defendants now seek dismissal of certain claims against them under Federal

Rule of Civil Procedure 12(b)(6). They argue in part that “[o]fficial capacity claims against all

named Defendants should be dismissed” as redundant of the claims asserted against Jackson

County, and that Counts VI and VIII should be dismissed as time-barred. (Doc. #6, pp. 4-7.)

Dudley filed a response, which consents to the dismissal of some but not all claims. The moving

Defendants did not file a reply brief. The parties’ arguments are addressed below.

       II. LEGAL STANDARD

       Rule 12(b)(6) provides that a defendant may move to dismiss for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss

[for failure to state a claim], a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ash v. Anderson Merchs., LLC, 799 F.3d 957, 960 (8th Cir. 2015) (quoting Iqbal, 556

U.S. at 678). When deciding a motion to dismiss, “[t]he factual allegations of a complaint are

assumed true and construed in favor of the plaintiff, even if it strikes a savvy judge that actual

proof of those facts is improbable.” Data Mfg., Inc. v. United Parcel Serv., Inc., 557 F.3d 849,

851 (8th Cir. 2009) (citations and quotations omitted).

       A party may also move under Rule 12(b)(6) to dismiss a claim that is barred by the

applicable statute of limitations. Varner v. Peterson Farms, 371 F.3d 1011, 1016 (8th Cir.

2004). To determine timeliness, a court must generally rely on the face of the complaint itself.

Id. However, a court may also “consider some materials that are part of the public record or do

not contradict the complaint, as well as materials that are necessarily embraced by the



                                                  3

          Case 4:20-cv-00619-SRB Document 16 Filed 09/23/20 Page 3 of 6
pleadings.” Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999) (citations

and quotations omitted).

       III. DISCUSSION

       A. Dudley’s Official Capacity Claims Against Piccinini, Arnold, and Snyder are
       Dismissed as Redundant.

       Under 42 U.S.C. § 1983, “aggrieved plaintiffs may sue a state actor for violation of their

constitutional rights.” Waters v. Madson, 921 F.3d 725, 734 (8th Cir. 2019). A “[p]ublic

servant[] may be sued under section 1983 in either their official capacity, their individual

capacity, or both.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). “[I]n

order to sue a public official in his or her individual capacity, a plaintiff must expressly and

unambiguously state so in the pleadings, otherwise, it will be assumed that the defendant is sued

only in his or her official capacity.” Mick v. Raines, 883 F.3d 1075, 1079 (8th Cir. 2018)

(citations and quotations omitted).

       “Official-capacity suits . . . generally represent only another way of pleading an action

against an entity of which an officer is an agent.” Kentucky v. Graham, 473 U.S. 159, 165

(1985) (quotations omitted). An official-capacity suit should thus “be treated as a suit against the

entity.” Id. at 166. As a result, “[a] suit against a government officer in his official capacity is

functionally equivalent to a suit against the employing governmental entity” and should be

dismissed “as redundant of the claim against” the governmental entity. Veatch v. Bartels

Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010).

       Here, the moving Defendants argue that “[o]fficial capacity claims against all named

defendants should be dismissed” as “redundant” because “Jackson County is also a named

Defendant in Counts I-III, IX-XI, XIV-XVI, and XIX-XXI.” (Doc. #6, p. 4.) However, the




                                                  4

          Case 4:20-cv-00619-SRB Document 16 Filed 09/23/20 Page 4 of 6
moving Defendants then confusingly argue, without analysis, that “all claims of individuals

being sued in their individual capacity should be dismissed.” (Doc. #6, p. 4.)

       Dudley’s response “consents to the dismissal of Official Capacity claims against all

individual Defendants not named Jackson County, in their Official Capacity, but not in their

Individual Capacity.” (Doc. #12, p. 2) (emphasis in original). Dudley’s response explains that

“based on a discussion this counsel had with [Defendants’] counsel . . . [Defendants’] counsel is

asking for the Official Capacity claims that are asserted against all defendant’s not named

Jackson County, should be dismissed as redundant.” (Doc. #12, p. 2.) Finally, Dudley’s

response states that “if another reading of Defendant’s Motion to Dismiss regarding Official

Capacity is entertained by the Court, Plaintiff’s counsel requests an opportunity to further

respond.” (Doc. #12, p. 2.) The moving Defendants did not file a reply brief to further clarify

these issues.

       Consequently, based on the current record, the Court dismisses all official capacity

claims against the moving Defendants in which Jackson County is also named as a Defendant.

Those Counts are I-III, IX-XI, XIV-XVI, and XIX-XXI. The moving Defendants have failed to

show that the individual capacity claims against them do not state a claim. As such, Dudley’s

individual capacity claims against them are not dismissed.

       B. Counts VI and VIII are Dismissed as Time-Barred.

       In Count VI, Dudley asserts an assault and battery claim against Arnold, Snyder, and

other individual Defendants. (Doc. #1-2, ¶¶ 124-133.) Count VIII asserts a claim for intentional

and/or negligent infliction of emotional distress against Arnold, Snyder, and other individual

Defendants. These claims are pled as state law tort claims and are not brought under § 1983.




                                                 5

          Case 4:20-cv-00619-SRB Document 16 Filed 09/23/20 Page 5 of 6
       The moving Defendants argue that Counts VI and VIII are barred under the applicable

statute of limitations. See Mo. Rev. Stat. § 516.140 (providing a two-year statute of limitations

for assault and battery); K.G. v. R.T.R., 918 S.W.2d 795, 800 (Mo. 1996) (recognizing that Mo.

Rev. Stat. § 516.140 applies to a claim for intentional infliction of emotional distress when that

claim is based on a battery). Dudley’s response states that he “consents to the dismissal of

Counts VI [and] VIII as time barred.” (Doc. #12, p. 3.) Consequently, Counts VI and VIII are

dismissed in their entirety and against all Defendants.

       IV. CONCLUSION

       Accordingly, Defendant Jackson County, Piccinini, Arnold, and Snyder’s Joint Motion to

Dismiss (Doc. #5) is GRANTED IN PART and DENIED IN PART. The motion is GRANTED

insofar as (1) Dudley’s official capacity claims against Defendants Piccinini, Arnold, and Snyder

in Counts I-III, IX-XI, XIV-XVI, and XIX-XXI are DISMISSED; and (2) Counts VI and VIII

are DISMISSED in their entirety against all Defendants. The motion is DENIED insofar as the

individual capacity claims against Defendants Piccinini, Arnold, and Snyder are not dismissed.

       IT IS SO ORDERED.


                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT JUDGE
Dated: September 23, 2020




                                                 6

         Case 4:20-cv-00619-SRB Document 16 Filed 09/23/20 Page 6 of 6
